Citation Nr: 1614299	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-26 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to July 2007, including service in Iraq and Kuwait.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In February 2016, the Veteran testified at a hearing held via video-conference before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Scoliosis was noted on the Veteran's entrance examination.  The Veteran contends that she was diagnosed with scoliosis prior to service, but had no issues with it until she was in service in 2004.  She contends that her duties as a truck driver in service aggravated her back condition.  

Service treatment records show complaints of back pain in service, and diagnoses of myalgia, arthralgia, myositis, nonallopathic lesions of the thoracic spine, and scapular thoracic issues.  Private treatment records from May 2007, during the Veteran's time in service, diagnosed cervical radiculitis, intermittent lumbar radiculitis, neck pain, thoracic pain, and low back pain.

In an October 2007 letter, the Veteran's private treating physician, B.J., opined that the Veteran's back pain was exacerbated by her basic training and carrying a heavy backpack, with no further rationale.

The May 2008 VA examiner noted the x-ray showed evidence of mild thoracic dextrose scoliosis and pseudoarthrosis of the lumbar spine.  The examiner opined there had not been any aggravation of the Veteran's scoliosis by her military service.  He further opined the pseudoarthrosis was likely congenital and the Veteran's back pain was likely due to the fibromyalgia diagnosis.  However, the examiner did not provide rationale for these conclusions.

VA treatment records note a June 2009 x-ray of the lumbar spine showed slight increase in levoscoliosis of the lumbar spine, partial sacralization of L5 on the left with secondary degenerative changes at the pseudoarthrosis, and degenerative changes of the SI joints.  VA treatment records diagnosed segmental dysfunction of the cervicothoracic spine in January 2010 and myofascial pain syndrome in December 2011.

The Board finds that a new VA examination is necessary to clarify the current diagnoses in relation to the back, and to address the etiology of these conditions, to include whether scoliosis was subject to superimposed disease or injury during service and whether pseudoarthrosis is a congenital disease or defect.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990.

Additionally, there appear to be outstanding records related to the Veteran's claim.  In July 2009, the Veteran completed and authorization and consent to release information from Chalmers P. Wylie VA Ambulatory Care Center in Columbus for treatment in October 2007.  These VA treatment records are not contained in the claims file.  On remand, the AOJ should obtain these records and ask the Veteran to identify any additional, pertinent VA or private medical treatment that she has received for her back condition.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from Chalmers P. Wylie VA Ambulatory Care Center from October 2007 to the present.  (In this regard, the June 2015 Supplemental Statement of the Case (SSOC) indicates that records from this facility dated from October 2007 to October 2013 have been secured; however, no such records are associated with the claims file).

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records pertaining to her back disability.

3.  Then schedule the Veteran for a VA examination with a physician to assess the nature and etiology of her back disability.  The claims folder should be made available and reviewed by the examiner.  

For each diagnosed back disability, including mild thoracic dextrose scoliosis and pseudoarthrosis of the lumbar spine, the examiner should address the following:

If the diagnosed back disability is determined to be a congenital or developmental defect, please opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any superimposed disease or injury on such congenital defect during her military service.  If so, please describe the resultant disability.  (For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).)

If the Veteran's back disability is determined to be a congenital or developmental disease, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disease was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's period of active service, including as a result of her basic training, carrying a heavy backpack, documented complaints of back pain, diagnoses of myalgia, arthralgia, myositis, nonallopathic lesions of the thoracic spine, and scapular thoracic issues therein.  The examiner should also address private treatment records from May 2007, during the Veteran's time in service, diagnosing cervical radiculitis, intermittent lumbar radiculitis, neck pain, thoracic pain, and low back pain.

If the Veteran's back disability does not have a congenital origin, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or is otherwise related to military service, including as a result of her basic training, carrying a heavy backpack, documented complaints of back pain, diagnoses of myalgia, arthralgia, myositis, nonallopathic lesions of the thoracic spine, and scapular thoracic issues therein.  The examiner should also address private treatment records from May 2007, during the Veteran's time in service, diagnosing cervical radiculitis, intermittent lumbar radiculitis, neck pain, thoracic pain, and low back pain.

The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed.  If the examiner is unable to offer an opinion without resort to speculation, it is essential that the examiner provide a rationale for that conclusion, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the appeal and furnish a SSOC, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


